Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kursawe (US 2007/0163697) in view of Swales (US Patent 6,982,953).
With regards to claims 1 and 8, Kursawe teaches a method and labeling machine for labeling containers (Abstract), having at least one docking station for a labeling apparatus and a machine control system (Figure 1 items 3, 4, 5 and 10), where  the docking station comprises at 
Kursawe teaches that the data can be transferred via a local network such as an Ethernet whereas the address information may be transferred via a proprietary connection between the labeling unit and the conveyance device. The proprietary connection may use its own special data protocol (paragraph 14). Kursawe fails to explicitly disclose that the network access is connected to a manageable Ethernet network switch of the machine control system with a DHCP server, where the DHCP serve is adapted to assign a preset IP address determined by the DHCP server to the labeling apparatus connected to the network access.
Swales discloses an automatic reconfiguration of industrial networked devices (Abstract), which is the network system disclosed by Kursawe. Swales discloses that the practice of a DHCP server assigning the IP addresses is commonly by many devices (column 3 lines 51 – 67, column 4 lines 1 – 23, column 6 lines 42 – 45 and column 20 lines 36 – 39).
It would have been obvious to one of ordinary skills in the art before the effective filing date to connect the network access to a manageable Ethernet network switch of the machine control system with a DHCP server, where the DHCP server is adapted to assign a preset IP address determined by the DHCP server to the labeling apparatus connected to the network access, as suggested by Swales, in Kursawe’s labeling machine. The rationale being that, as stated by Swales, it is common practice to use DHCP servers to assign IP addresses (column 3 lines 51 – 67, column 4 lines 1 – 23, column 6 lines 42 – 45 and column 20 lines 36 – 39).
With regards to claims 2 and 9, the teachings of Kursawe and Swales are presented above. Additionally Kursawe teaches that the labeling machine comprises at least two docking stations (Figure 1 items 3, 4 and 5) and where the IP address assigned by the server to the different docking stations are different from each other (paragraphs 30 – 32, 34 and 46).
With regards to claim 3, the teachings of Kursawe and Swales are presented above. Additionally Kursawe teaches that the Ethernet network switch comprises at least two slots for docking stations (as it is seen in Figure 1 in items 11, 12 and 13).
With regards to claims 4 and 10, the teachings of Kursawe and Swales are presented above. Additionally Kursawe teaches that a distinct identifier is assigned to each slot, which unambiguously identifies the associated docking station and is different from other identifiers (paragraphs 30 – 32, 34 and 46).
With regards to claims 5 and 11, the teachings of Kursawe and Swales are presented above. Additionally Kursawe teaches that each slot has a physical marking, where connecting to a connection line for connecting the slot to a network access of a docking station is possible only if the connect ion line has a complementary marking (paragraphs 30 – 32, 34 and 46).
With regards to claims 6 and 12, the teachings of Kursawe and Swales are presented above. Additionally Kursawe teaches an auxiliary pin for transmitting an auxiliary signal is assigned to each slot, where the machine control system is adapted to determine whether the network connection with a docked labeling apparatus has been correctly established based on receiving a signal via the first slot and via the auxiliary pin (paragraphs 30 – 32, 34 and 46).
With regards to claims 7 and 13, the teachings of Kursawe and Swales are presented above. Additionally Kursawe teaches that each network access comprises a further network 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
	
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746